Christiancy, J.
We think the circuit judge rightly treated the approval *252of the moderator, and his signature thereto, at the foot of the written contract, as in legal effect a signature of the contract.
But we think he erred in the view he took of the effect of the statute {Comic. L. 1871, § 8616) upon the contract. That section, it is true, provides, among other things, that “all contracts shall be in writing, and signed by a majority of the board on behalf of the district; said contract shall specify the wages agreed upon, and shall require the teacher to Tceep a correct list of the pupils, and the age of each, attending the school, and the number of days each pupil is present, and to furnish the director with a correct copy of the same at the close of the school.”
It cannot be reasonably doubted that this provision imposes upon the teacher of every public district school the duty of keeping the list provided for, and that this becomes in effect a part of his contract, whether the written contract expressly stipulates for it or not. The provision, therefore, requiring the keeping of such list to be inserted in the contract, but not declaring the contract void for want of it, must be treated as directory merely, imposing the duty upon the board to insert it, but leaving the contract valid, if good in other respects and entered into in good faith. The present contract appears to be good, and to comply with the statute in other respects; nothing appears in the case to show that it was not entered into in entire good faith, and the plaintiff offered to show that the list required was actually kept.
It is quite evident that the formal imperfections in this •contract arose from the ignorance of the parties of the new ■statute of 1871, requiring the contract to provide for this list, and to be made by the majority of the board, instead of the director, with the approval of the other members, as required by the previous law. — See Compiled Laws of 1857, § 2282.
The judgment of the circuit court must be reversed, with costs, and a new trial awarded.
The other Justices concurred.